Citation Nr: 0317481	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  91-51 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.  

2.  Entitlement to a compensable disability rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran retired from the military in June 1990, after 
more than twenty years of active honorable service.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied entitlement to 
service connection for cardiovascular disability and granted 
service connection for hemorrhoids, evaluated as 
noncompensably disabling.  

This case was previously before the Board and was remanded to 
the RO in April 1993, September 1995, July 1996 and July 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence is negative for a current 
cardiovascular disability.  

3.  The veteran's service-connected hemorrhoids are currently 
asymptomatic and obviously without more than mild or moderate 
symptoms.


CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The schedular criteria for a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially address 
matters relevant to all of the issues currently being 
decided.  The Board will then separately address each issue 
currently being decided, giving the factual background, the 
relevant VA law and regulations, an analysis of the claim, 
and a decision.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the July 1991 
Statement of the Case (SOC), and the August 1993 and March 
2003 Supplemental Statements of the Case (SSOC).  

Crucially, the veteran was notified by letter from the RO in 
February 2003 of the evidence necessary to substantiate his 
claims as well as the evidence he was expected to obtain and 
which evidence VA would obtain.  That three page letter 
specifically explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records and reports of VA examinations.  The 
RO completed the development requested in the Board's most 
recent remand in July 1997.  In this regard, the Board notes 
that the veteran was afforded a VA examination in January 
2003.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.

I.  Service Connection for Cardiovascular Disability

Factual Background

The evidence of record reveals that in service, the veteran 
had the following blood pressure readings on the dates 
indicated: February 1986 - 118/90; March 1988 - 127/93; and 
April 1988 - 146/93. At the time of his service retirement 
examination in October 1989 and during a VA examination in 
March 1991, electrocardiograms revealed the presence of sinus 
bradycardia.

On VA examination in January 2003, the veteran denied any 
cardiovascular symptomatology.  He did note having some chest 
pain in 1999 while biking and that evaluation at the hospital 
was totally negative.  He denied having any symptoms since 
1999.  Blood pressure readings were 116/74 (prone), 129/83 
(sitting) and 122/86 (standing).  Cardiopulmonary examination 
revealed a normal S1 and 2 without path, lift, heave, rub or 
thrill.  There was no murmur.  The carotids were quiet.  
There were no pulses felt to be in deficit.  It was noted 
that the veteran had no positive cardiovascular findings at 
that particular time.  The diagnosis was normal 
cardiovascular findings.  

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, the veteran can be granted 
service connection for certain diseases, including 
cardiovascular disability, if the disability becomes manifest 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

In this case, the medical evidence of record is negative for 
current findings for cardiovascular disability.  VA 
examination in January 2003 showed that the veteran's 
cardiovascular system was normal.  In order for a claimant to 
be granted service connection for a claimed disability, there 
must be evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim]; see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability].  

Although the veteran, as a lay person, is competent under the 
law to testify about the symptoms that he has experienced or 
observed during or following service, he is not competent to 
diagnose a disability or to offer a medical opinion 
attributing a disability to service, as this requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  In this case, 
the Board notes that the veteran has acknowledged that he 
does not have any current cardiovascular symptomatology.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for cardiovascular 
disability.  The benefit sought on appeal is accordingly 
denied.  



II.  Compensable Disability Rating for Hemorrhoids

Factual Background

Service medical records show that the veteran was diagnosed 
with hemorrhoids in January 1972.  

On VA examination in March 1991, the veteran denied having 
any problems with hemorrhoids for years and none were noted 
on examination.  

On VA examination in January 2003, the veteran denied having 
any genitourinary or rectal complaints for approximately 10 
years.  Rectal examination revealed no internal or external 
hemorrhoids.  The examiner noted that the veteran had no 
evidence at that time of any anal or rectal hemorrhoid 
problems.  

Pertinent Laws and Regulations

Schedular criteria - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Specific rating criteria

The veteran's hemorrhoids are currently rated as 
noncompensably disabling under Diagnostic Code 7336.  Under 
this code, a noncompensable evaluation is assigned for 
internal or external hemorrhoids which are mild or moderate.  
A 10 percent rating is for assignment where there are large 
or thrombotic hemorrhoids, which are irreducible with 
excessive redundant tissue, and evidencing frequent 
recurrences.  A 20 percent evaluation requires evidence of 
persistent bleeding with secondary anemia or fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

Analysis

Schedular rating

In this case, the veteran denied having any current problems 
with hemorrhoids and, in fact, none were shown on clinical 
evaluation by VA in January 2003.  Thus, the evidence shows 
that the veteran's hemorrhoidal condition is essentially 
asymptomatic.  In any event, they obviously are without more 
than mild or moderate symptoms.  Accordingly, the 
preponderance of the evidence is negative and against a 
compensable rating for hemorrhoids.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336.

Extraschedular consideration

In the July 1991 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) in connection with the issue on appeal.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the appellant's claim 
for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that the hemorrhoids create an 
exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has ever been treated 
for hemorrhoids since service.  As such, there is nothing in 
the current evidence of record to indicate that the current 
disability causes impairment with employment over and above 
that contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Fenderson consideration

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in May 1991.  
At that time, the veteran's hemorrhoids were rated as 
noncompensably disabling from July 1, 1990, the day following 
separation from service.  Cf. 38 C.F.R. § 3.400(b)(2) (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran meet or 
nearly approximated the criteria for a compensable disability 
rating for his hemorrhoids.  As the factual background makes 
clear, hemorrhoids have not been shown to be present at any 
time since the veteran left military service.  As such, there 
is no evidence that the hemorrhoidal condition ever 
approached the level which would allow for the assignment of 
a compensable rating.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
hemorrhoids.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to service connection for cardiovascular 
disability is denied.  

Entitlement to a compensable disability rating for 
hemorrhoids is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

